Name: Council Regulation (EC) No 1570/1999 of 12 July 1999 on the allocation of fishing possibilities for certain fish stocks and amending Regulation (EC) No 48/1999 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 EN Official Journal of the European Communities20. 7. 1999 L 187/5 COUNCIL REGULATION (EC) No 1570/1999 of 12 July 1999 on the allocation of fishing possibilities for certain fish stocks and amending Regulation (EC) No 48/1999 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 48/1999 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1998 and certain conditions under which they may be fished; (2) In order to prevent overexploitation, it is desirable to set new TACs for 1999 in order to limit the catches of the stocks of spurdog and northern prawn in the North Sea; the shares of these TACs available to the Community should be allocated among Member States; (3) In order to prevent overfishing, the Community fisheries for blue whiting in areas Vb (EC zone), VI and VII, and VIIIabd should be subject to allocation among Member States so as these fisheries are properly monitored; (4) The abovementioned allocations should be made in accordance with the second subparagraph of Article 8(4) of Regulation (EEC) No 3760/92; (5) All or a great deal of the allowed catches in 1999 for all the abovementioned species is likely to have been taken at the time of adoption of this Regulation; it is therefore appropriate to exclude these catches from the applica- tion of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (3); (6) Within the framework of the bilateral consultations on the reciprocal fishing rights between the Community and Poland for 1999, the Community share for Baltic sprat has been modified; (7) Regulation (EC) No 48/1999 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 48/1999 is hereby amended as follows: 1. in Annex I: (a) the tables Blue whiting in zone Vb (Community waters), VI, VII, Blue whiting in zone VIIIabd and Sprat in zone IIIbcd (Community waters) shall be replaced by the corresponding tables in Annex I to this Regulation; (b) the table Blue whiting in zone VIIIe shall be deleted; (c) the tables in Annex II to this Regulation relating to Northern prawn and spurdog shall be inserted; 2. in Annex III: (a) the area VIIIabd corresponding to blue whiting shall be replaced by VIIIabde; (b) the entries corresponding to blue whiting in area VIIIe shall be deleted; (c) the entries in Annex III to this Regulation relating to Northern prawn and spurdog shall be inserted. Article 2 Article 5(1) of Regulation (EC) No 847/96 shall not apply to landings of: (a) spurdog in the North Sea (Community waters); (b) northern prawn in the Northern Sea (Community waters); (c) blue whiting in ICES division Vb (Community waters), sub- areas VI, VII, XII and XIV; (d) blue whiting in ICES Division VIIabde. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regula- tion (EC) No 118/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 13, 18.1.1999, p. 1. (3) OJ L 115, 9.5.1996, p. 3. EN Official Journal of the European Communities 20. 7. 1999L 187/6 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1999. For the Council The President S. NIINISTÃ  EN Official Journal of the European Communities20. 7. 1999 L 187/7 ANNEX I Species: Blue whiting Micromesistius poutassou Zone: Vb (1), VI, VII, XII and XIV BelgiÃ «/Belgique Danmark 3 100 Deutschland 12 000 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 20 000 (2) France 16 700 Ireland 24 000 Italia Luxembourg Nederland 37 700 Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 35 000 CE 150 000 TAC 407 000 (1) Community waters (2) Of which 5 000 tonnes may be fished in ICES divisions VIIIa, b and e. Species: Blue whaiting Micromesistius poutassou Zone: VIII abde BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 10 000 (1) France 7 759 (1) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 (1) Suomi/Finland Sverige United Kingdom 7 241 (1) CE 26 500 TAC 26 500 (1) Any part of this quota may be fished in ICES division Vb (EC zone), sub-areas VI, VII, XII and XIV EN Official Journal of the European Communities 20. 7. 1999L 187/8 Species: Sprat Sprattus sprattus Zone: III bcd (1) BelgiÃ «/Belgique Danmark 48 064 Deutschland 30 450 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 25 160 Sverige 105 917 United Kingdom CE 209 590 (2) TAC 468 000 (1) Community waters (2) Of which no more than 8 000 tonnes may be fished in the Estonian zone, no more than 6 000 tonnes in the Latvian zone, and no more than 4 000 tonnes in the Lithuanian zone EN Official Journal of the European Communities20. 7. 1999 L 187/9 ANNEX II Species: Northern Prawn Pandalus borealis Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique Danmark 4 698 Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 54 Ã sterreich Portugal Suomi/Finland Sverige 316 United Kingdom 1 948 EE 7 013 TAC 7 013 (1) Community waters Species: Spurdog Squalus acanthias Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 150 Danmark 863 Deutschland 156 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 276 Ireland Italia Luxembourg Nederland 236 Ã sterreich Portugal Suomi/Finland Sverige 12 United Kingdom 7 177 EC 8 870 TAC 8 870 (1) Community waters EN Official Journal of the European Communities 20. 7. 1999L 187/10 ANNEX III Stock Articles 3 and 4 Deductions ofArticle 5(2) Species Type of TAC A = analytical of Regulation (EC) No 847/96 of Regulation (EC)No 847/96 Common name Latin name area P = precautionary applicable (1/0 = yes/no) applicable(1/0 = yes/no) Northern prawn Pandalus borealis II a (1), North Sea (1) P 1 0 Spurdog Squalus acanthias II a (1), North Sea (1) P 1 0